                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                           1:20 CV 213 MR WCM

KATHERINE DROLETT,                                   )
                                                     )
                            Plaintiff,               )
                                                     )           ORDER
v.                                                   )
                                                     )
ANTHONY BRIAN ROBINSON,                              )
ONESPA WORLD RESORT SPAS (NORTH                      )
CAROLINA), INC. doing business as                    )
Mandara Spa,                                         )
                                                     )
                      Defendants.                    )
__________________________________                   )

          This matter is before the Court on the following motions:

     (1) Plaintiff’s Motion for Leave to Amend Complaint (the “Motion to
         Amend,” Doc. 46).

     (2) Joint Motion to Extend Period for Discovery and Amend the Pretrial
         Order and Case Management Plan (the “Motion to Amend Pretrial
         Order,” Doc. 48).

     (3) Defendant Anthony Brian Robinson’s Motion for Enlargement of Time to
         Respond to Plaintiff’s First Set of Interrogatories and Requests for
         Production of Documents (the “Motion to Extend Discovery Response
         Deadline,” Doc. 51).

     I.      Background

          On August 5, 2020, Plaintiff filed her original complaint against existing

defendants Anthony Brian Robinson (“Robinson”) and OneSpaWorld Resort

Spas (North Carolina), Inc. doing business as Mandara Spa (“OneSpaWorld”).

Doc. 1.
                                           1

          Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 1 of 8
      On November 24, 2020, a Pretrial Order and Case Management Plan

was entered. Doc. 24.

      On February 25, 2021, the undersigned granted in part a Motion to Stay

Proceedings by Robinson and likewise granted in part a Joint Motion to Extend

Period for Discovery and Amend the Pretrial Order and Case Management

Plan. Doc. 39.

      The limited stay as to Robinson dissolved on May 27, 2021.

      On July 9, 2021, Plaintiff filed the Motion to Amend, by which Plaintiff

seeks leave to file an Amended Complaint which adds allegations and claims

against Robinson and OneSpaWorld, as well as claims against a new

defendant, Steiner Management Services, LLC (“Steiner Management”). Doc.

47-1. Because this Court’s federal subject matter jurisdiction is premised on 28

U.S.C. § 1332, Plaintiff was directed to file a Notice setting forth the citizenship

particulars of Steiner Management. See Doc. 50.

      On July 23, 2021, Plaintiff, Robinson, and OneSpaWorld jointly filed the

Motion to Amend Pretrial Order. Doc. 48.

      On August 4, 2021, Robinson filed the Motion to Extend Discovery

Response Deadline. Doc. 51.

       On August 6, 2021, Plaintiff filed a Notice of Citizenship. Doc. 52. That

Notice and the attached documentation indicate that Steiner Management is

a citizen of Florida and New York, and therefore the addition of Steiner

                                         2

     Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 2 of 8
Management would not destroy this Court’s subject matter jurisdiction. See

Doc. 52; Doc. 52-2. Also attached to Plaintiff’s Notice of Citizenship is a revised

proposed Amended Complaint, which Plaintiff filed to “accurately reflect

Steiner Management Services, LLC’s citizenship.” Doc. 52 at 1; Doc. 52-5.

   II.      Motion to Amend

            A. Legal Standard

         When reviewing requests for leave to amend, courts are guided by Rule

15(a) of the Federal Rules of Civil Procedure, which provides that leave to

amend should be freely given when justice so requires, and “by the general

policy embodied in the Federal Rules favoring resolution of cases on their

merits.” Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980), cert.

denied, 448 U.S. 911 (1980).

         “In the absence of any apparent or declared reason such as undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of the

amendment, etc. the leave sought should as the rules require, be ‘freely given.’”

Forman v. Davis, 371, U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962); Equal

Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010) (citing

Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc)); Nourison Rug

Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008)(“Under Rule 15, a ‘motion

                                         3

         Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 3 of 8
to amend should be denied only where it would be prejudicial, there has been

bad faith, or the amendment would be futile’”).

         B. Discussion

      As noted, Plaintiff requests leave to file an Amended Complaint which

“provides additional factual allegations uncovered during discovery and states

additional claims against [OneSpaWorld]” and “adds a new Defendant, Steiner

Management Services, LLC.” Doc. 46 at 1.

      Plaintiff states that the existing Defendants “do not consent to the

amendment, but they do not oppose Plaintiff’s Motion for Leave to Amend.”

Doc. 46 at 1-2; see also Doc. 47 at 16 (counsel for the opposing parties advised

that “neither counsel would consent to Plaintiff’s Motion to Amend, but that

neither counsel would oppose the Motion”). In short, Defendants take no

position regarding the Motion to Amend.

      Nonetheless, the undersigned has conducted an independent review of

the Motion to Amend.

      The inclusion of additional factual allegations based on information

disclosed during discovery is not significant for case management purposes;

presumably, the existing parties are fully aware of this information.

      More problematic is Plaintiff’s request to add Steiner Management as a

new defendant. In the brief supporting her Motion to Amend, Plaintiff states

that in March and April 2021 OneSpaWorld produced documents regarding

                                       4

     Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 4 of 8
Robinson’s employment, including the decision at one point to allow him to

return to work following a suspension. Additional information regarding

Steiner Management was obtained during the deposition of Bruce Taylor

which was taken on April 7, 2021 and the deposition of Autumn Parker which

was taken on April 23, 2021. Doc. 47 at 5-11; see also Doc. 47 at 15-16.

      Discovery in this matter has been open since the entry of the Pretrial

Order in late November 2020. Certain pretrial deadlines were extended in late

February 2021, and the deadline to complete discovery was August 6, 2021.

Doc. 39. It is not apparent why information regarding Steiner Management

was not obtained previously in discovery or why Plaintiff did not request leave

to add Steiner Management as a defendant earlier.

      However, “[d]elay alone…without any specifically resulting prejudice, or

any obvious design by dilatoriness to harass the opponent, should not suffice

as reason for denial.” Davis, 615 F.2d at 613; see also Edwards v. City of

Goldsboro, et al., 178 F.3d 231, (4th Cir. 1999) (“delay must be accompanied by

prejudice, bad faith, or futility.”) (citing Johnson v. Orowheat Foods Co., 785

F.2d 503, 509 (4th Cir. 1986)).

      Consequently, considering Plaintiff’s allegations, as well as the lack of

opposition from the existing Defendants regarding the Motion to Amend, the

Motion to Amend will be allowed.



                                       5

     Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 5 of 8
   III.   Motion to Amend Pretrial Order

      The current deadlines and proposed deadlines are:

                        Current                   Proposed

Expert Disclosures
      Plaintiff         April 26, 2021
      Defendants        May 28, 2021              July 30, 2021 (Robinson)
Discovery:              August 6, 2021            October 1, 2021
Mediation:              August 20, 2021           October 22, 2021
Motions:                September 3, 2021         November 5, 2021

      The parties contend that because the stay as to Robinson has been “lifted

due to the conclusion of his criminal matter,” it is necessary for Plaintiff to

conduct discovery as to Robinson. Doc. 48 at 1.

      The undersigned presumes that the parties have proceeded with other

discovery efforts while the limited stay as to Robinson was in effect.

      Nonetheless, to allow the parties time to complete any discovery

concerning Robinson, and in light of the addition of Steiner Management, the

Motion to Amend Pretrial Order will be allowed. The trial date must

necessarily be modified as well.

   IV.    Motion to Extend Discovery Response Deadline

      Robinson seeks a thirty-day extension of time to respond to Plaintiff’s

First Set of Interrogatories and Requests for Production of Documents. Doc. 51

at 1. However, Robinson does not indicate the position(s) of the other parties

regarding the relief requested, as required by Local Civil Rule 7.1(b). The


                                       6

     Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 6 of 8
Motion to Extend Discovery will therefore be denied without prejudice.

Robinson may refile the motion with an appropriate certification. The parties

are also free to address an extension by way of stipulation. See Fed. R. Civ. P.

29(b) (Stipulations About Discovery Procedure); Doc. 24 (Pretrial Order and

Case Management Plan), §II(G).

      IT IS THEREFORE ORDERED that:

   (1) Plaintiff’s Motion for Leave to Amend Complaint (Doc. 46) is GRANTED,

      and Plaintiff is DIRECTED to file her Revised Amended Complaint (Doc.

      52-5) on or before August 18, 2021.

   (2) The Joint Motion to Extend Period for Discovery and Amend the Pretrial

      Order and Case Management Plan (Doc. 48) is GRANTED, and the

      following deadlines are EXTENDED:

         a. Defendant Robinson’s Expert Disclosures through and including

            August 18, 2021;

         b. Discovery through and including October 1, 2021;

         c. Mediation through and including October 22, 2021;

         d. Motions through and including November 5, 2021.

         e. Considering these extensions, and the addition of Steiner

            Management Services, LLC as a defendant in this matter, IT IS

            FURTHER ORDERED that the trial is RESET to the May 9, 2022

            term.

                                       7

     Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 7 of 8
     f. All other provisions of the Pretrial Order and Case Management

        Plan (Doc. 24) remain in effect.

(3) Defendant Anthony Brian Robinson’s Motion for Enlargement of Time to

  Respond to Plaintiff’s First Set of Interrogatories and Requests for

  Production of Documents (Doc. 51) is DENIED WITHOUT PREJUDICE.



                           Signed: August 11, 2021




                                     8

  Case 1:20-cv-00213-MR-WCM Document 53 Filed 08/11/21 Page 8 of 8
